Black, J.
Action of ejectment. Plaintiff put in evidence two deeds to himself, each for different portions of the premises sued for. The deeds were executed by the sheriff of Macon county, and are based upon judgments recovered in the name of the state to the use of the collector, in suits to enforce the state’s lien for unpaid taxes. In one case the judgment Was rendered against Mathsulah Bevier and W. D. Hicks, and in the other against W. D. Hicks. Plaintiff offered no other evidence of title whatever. It was admitted that the land had always been vacant up to the time defendant went into possession; that he had possession at the commencement of the suit, but it does not appear when or under whom he acquired possession.
It must be taken as settled law, that purchasers at *15these sheriff’s sales, made on executions in tax suits, acquire only the right, title, and interest of the defend.ants in the tax suits. Watt v. Donnell, 80 Mo. 196; Boatmen’s Savings Bank v. Grewe, 84 Mo. 478; Evans v. Robberson, 92 Mo. 192. But conceding this, the plaintiff then insists that the deed makes out a primafacie case of title in the grantee, that is to say of former ownership of the land by the defendants in the tax suits. This claim is based on section 6839, Revised .Statutes, which declares that the deed£ £ shall be primafacie evidence of title, and that the matters and things therein stated are true.” The effect of this section is to make the deed evidence, without production of judgment or execution; but it is evidence of no more than it, in. contemplation of law, purports to be, namely, a conveyance of all of the title of the defendants in the execution. It is no evidence that the defendants in the special execution were the owners of the land. In this respect the deed is not unlike sheriffs’ deeds in general. They are made evidence of the facts recited, but it has never been held or supposed that the deed was evidence of title to the land sold in the judgment debtor. Some other questions are discussed in the briefs, but it is useless to consider them upon the present state of the record.
The judgment is reversed and the cause remanded.
Ray, J., absent; the other judges concur/